Case 2:19-cv-00877-DB-CMR Document 16-12 Filed 12/12/19 Page 1 of 13




                     Exhibit 11
Case 2:19-cv-00877-DB-CMR Document 16-12 Filed 12/12/19 Page 2 of 13




                                                Respondent Ex. 11 - 1
Case 2:19-cv-00877-DB-CMR Document 16-12 Filed 12/12/19 Page 3 of 13




                                                Respondent Ex. 11 - 2
Case 2:19-cv-00877-DB-CMR Document 16-12 Filed 12/12/19 Page 4 of 13




                                                Respondent Ex. 11 - 3
Case 2:19-cv-00877-DB-CMR Document 16-12 Filed 12/12/19 Page 5 of 13




                                                Respondent Ex. 11 - 4
Case 2:19-cv-00877-DB-CMR Document 16-12 Filed 12/12/19 Page 6 of 13




                                                Respondent Ex. 11 - 5
Case 2:19-cv-00877-DB-CMR Document 16-12 Filed 12/12/19 Page 7 of 13




                        Exhibit A




                                                Respondent Ex. 11 - 6
Case 2:19-cv-00877-DB-CMR Document 16-12 Filed 12/12/19 Page 8 of 13



                                  Affidavit of Eric Juhlin

  I, Eric Juhlin, hereby declare as follows:

     1. I am over eighteen years of age and reside in Utah. I am the President and

  Chief Executive Officer (“CEO”) for Center for Excellence in Higher Education, Inc.

  (“CEHE”), d/b/a Stevens-Henager College, CollegeAmerica, California College San

  Diego, and Independence University. I have served as CEHE’s CEO since December

  31, 2012. I have senior-level oversight and responsibility for the colleges that CEHE

  operates.

     2. I have direct personal knowledge of the facts presented in this affidavit

  and, if called as a witness, I could competently testify to these facts as a

  representative of CEHE.

     3. This declaration is offered in support of CEHE’s letter requesting that

  Director Kraninger reconsider her August 18, 2019 decision denying CEHE’s

  petition to set aside or modify the Consumer Financial Protection Bureau’s civil

  investigative demand (“CID”).

     4. Following the Director’s August 18, 2019 decision, and at the request of

  CEHE’s counsel, I further analyzed how much time I would need to prepare to

  testify on CEHE’s behalf under the CID’s current terms. I conservatively estimate

  that I would need at least 3 full weeks (120 hours) to fully prepare my testimony.

     5. In arriving at that estimate, I included the time I would need to review the

  full history of CEHE’s loan program dating back to 2013 (when CEHE acquired the

  colleges) as well as the loan programs the colleges offered in 2012, examine


                                                                           Page 1 of 6

                                                                Respondent Ex. 11 - 7
Case 2:19-cv-00877-DB-CMR Document 16-12 Filed 12/12/19 Page 9 of 13



  reports and data, meet with critical employees and vendors, and familiarize myself

  with virtually every aspect of the trial testimony and exhibits from the enormous

  record in CEHE’s Colorado litigation (Colorado v. CEHE).

     6. Specifically, I concluded that to fully prepare I would need to have multiple

  meetings with CEHE’s director of information technology, CEHE’s former directors

  of Central Financial Aid, Lana Moon and Ed Kraus; CEHE’s current director of

  Central Financial Aid, Scott Schuler; 2-3 representatives from a third-party vendor

  CEHE used to service internal loans for a portion of the period at issue;

  representatives from multiple third-party collection agencies that were used

  during the relevant period; at least 15 of CEHE’s current financial planners (one or

  more from each campus) to verify and assess adherence to CEHE’s policies and

  practices; 6-8 former financial planners who worked at the campuses during the

  earliest years at issue; 3-4 employees working in CEHE’s collections department;

  3-4 Campus Directors to gather materials, reports, and data about the loan

  program dating back to 2012; and 3-4 additional former employees who may have

  useful knowledge about the loan program in the past.

     7. I also estimated the volume of documents I would need to review in order

  to fully prepare for my testimony. And while difficult to predict before conducting

  the review, I reasonably estimate that I would need to review at least 200-400

  pages of material from the Colorado litigation to fully prepare to testify to the

  CID’s second hearing topic. I anticipate having to review approximately 300-500

  pages of reports and materials to prepare to testify about how CEHE’s loan


                                                                          Page 2 of 6

                                                               Respondent Ex. 11 - 8
Case 2:19-cv-00877-DB-CMR Document 16-12 Filed 12/12/19 Page 10 of 13



  program was run, processed, and implemented for all time periods since 2012.

  Although I cannot know with certainty at this time, I anticipate reviewing another

  200-400 pages of reports, data, and materials provided by multiple third-party

  collections agencies CEHE has contracted with and another 100-200 pages of

  reports, data, and materials from the third-party vendor CEHE previously

  contracted with to service loans.

     8. The demands on my time as a result of the CID would significantly disrupt

  and impair my management and leadership of CEHE on a day-to-day basis. As CEO

  of CEHE, I am presently in charge of several critical matters relative to the

  operation of our colleges and our ability to serve students. These critical and time-

  consuming matters include the following.

     (a) CEHE is in the process of recertifying and reapplying with the U.S.

         Department of Education (“USDOE”) for all its colleges (15 locations) to

         renew their eligibility to participate in the federal Title IV financial aid

         programs. CEHE submitted its applications to the USDOE on September

         25, 2019, and we have already received additional requests from the

         USDOE relative to these applications. CEHE must secure new approvals

         from the USDOE on or before December 30, 2019, before the colleges’

         current Program Participation Agreements expire. As CEO, it is my direct

         responsibility to respond to additional information requests from the

         USDOE, facilitate the ongoing review of CEHE’s renewal applications and




                                                                           Page 3 of 6

                                                                Respondent Ex. 11 - 9
Case 2:19-cv-00877-DB-CMR Document 16-12 Filed 12/12/19 Page 11 of 13



        ensure that the applications are reviewed and approved by the USDOE

        before the December deadline.

     (b) CEHE’s colleges are currently on a system-wide probation with the

        colleges’ accreditor, the Accrediting Commission of Career Schools and

        Colleges (“ACCSC”). CEHE provided ACCSC with a 15,000 page response on

        December 19, 2018 and a 7,000 page response on May 30, 2019. CEHE

        expects ACCSC to require an additional response sometime this fall. CEHE

        must clear the probation items with ACCSC on or before September 2020.

        I am directly responsible for, and leading the implementation of, 2-3

        strategies throughout CEHE’s colleges to address areas of concerns from

        ACCSC.

     (c) CEHE recently made the strategic decision to suspend the enrollment of

        new students in CEHE’s ground campuses. While CEHE is making this

        strategic shift, I am directly responsible for ensuring that all of CEHE’s

        ground campuses remain fully staffed to provide all of the necessary

        education and services to existing students so that they can complete their

        degree programs and graduate. To keep staff employed and motivated, I

        am personally visiting several on-ground campuses each month to oversee

        their continued smooth operation.

     (d) Leading 2020 strategic planning. Each fall (September – November) CEHE

        conducts company-wide strategic planning for the upcoming year. During

        our planning cycle, CEHE develops and finalizes budgets for 2020, develops


                                                                       Page 4 of 6

                                                           Respondent Ex. 11 - 10
Case 2:19-cv-00877-DB-CMR Document 16-12 Filed 12/12/19 Page 12 of 13



         marketing plans for 2020, develops student service plans for 2020,

         develops student retention plans for 2020, and finalizes capital

         expenditure plans and budgets for 2020. In addition, CEHE reviews,

         updates, and modifies its 5-year plan each fall planning cycle. As CEO, I

         lead, coordinate, and manage each of these important and critical planning

         events. I am ultimately the single person responsible to CEHE Board of

         Directors for the development and completion of annual plans, budgets,

         and strategies.

  Devoting up to three full weeks of my time to sufficiently prepare for the scope of

  the requested CID will jeopardize CEHE’s ability to respond to current demands,

  prepare for the upcoming year, address important matters with the U.S.

  Department of Education and the Accrediting Council for Career Schools and

  Colleges,   and, most importantly, provide services and support to current

  students.

         I declare under penalty of perjury that the foregoing is true and correct to

  the best of my knowledge.




                                                                         Page 5 of 6

                                                            Respondent Ex. 11 - 11
Case 2:19-cv-00877-DB-CMR Document 16-12 Filed 12/12/19 Page 13 of 13




        Executed on October 7, 2019, at Salt Lake City, Utah.




                                  ____________________________

                                  Eric Juhlin




                                                                Page 6 of 6

                                                     Respondent Ex. 11 - 12
